     ,.,,.   '   ..   ._,   .,_~
                                       l> •

                      AO 245B (Rev. ·02/08/2019) Judg1nent in a Cri1ninal Petty Case (Modified)                                                                                          Page l of 1
                                                                                                                                                                                                       ,,
                                                                      UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                                 United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                                                              (For OffenSes Con11nitted On or After Noven1ber 1, 1987)
                                                            v.

                                                 Fernando Cruz-Gonzalez                                                       Case Number: 3: l 9-mj-22264

                                                                                                                              Kenneth Robert McMullan
                                                                                                                              Defendant's Attorney


                      REGISTRATION NO. 85588298

                      THE DEFENDANT:
                       lZl pleaded guilty to count( s) 1 of Complaint       ~~~~~~~~~~~~~~~~~~~~~~~~~~~



                       D was found guilty to count(s)
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                      Title & Section                            Nature of Offense                                                                                Count Number(s)
                      8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                      1

                          D The defendant has been found not guilty on count(s)                                     ~~~~~~~~~~~~~~~~~~~




                          D Count(s)                                                                                           dismissed on the motion of the United States.

                                                                  IMPRISONMENT
                             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                      imprisoned for a term of:

                                                            Bf        TIME SERVED                                     D                                               days

                          lZl Assessment: $10 WAIVED lZl Fine: WAIVED
                          lZl Court reconunends USMS, ICE or DHS or other arresting agency return all property and all documents in
                          the defendant's possession at the time of arrest upon their deportation or removal.
                          D Court recommends defendant be deported/removed with relative,                             charged in case


                            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                          Wednesday, June 5, 2019
                                                                                                                          Date of Imposition of Sentence

                                   .          '--)     I   fL
                                                     \. \ V-"   -"\                         F~.. l ·=·
                       Rece1 ved
                                              DUSM                    \:)   I
                                                                                                   "r:·~o·
                                                                                                       .
                                                                                                      !i'•fU   '




                                                                                            JUN 0 5 2019
(1

I!                                                                                 CLER~<. U.S.. Cl3T!'.:!G"! COURT
!"                                                                              SOUTHEr-~;·.J 01:J r;:~:ST c;'; C/\LIFORNIA
                       Clerk's Office Copy                                      BY                                 DEoPUTV                                                   3:19-mj-22264
!.
